DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1, 2, 5-14, 16-18, 21-24, and 26-28 of the Amendment filed 14 March 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 28 recites, “wherein the model data, stored in the virtual reality model store, and the process model, stored in the model store, are” “independent from one another.” The examiner was not able to find support for the claimed “independent” aspect in the originally-filed disclosure. Paras. [0023] and [0024] of the originally-filed specification appears to suggest something other than the claimed “independent” aspect, in that the paragraphs recite, “For example, certain example embodiments advantageously have users execute a process in a virtual environment (e.g., using virtual reality techniques) and use the result to derive process optimizations, models, and/or the like” (para. [0023]), and “One aspect of certain example embodiments relates to the ability to derive new process models by observing activities without the need to perform the process in reality, by creating a virtual world that models the physical process (e.g., a factory floor, machines and their behaviors, etc.)” (para. [0024]). These passages suggest that aspects of the process models (and their stores) are related to, not independent from, aspects of the virtual models (and their stores).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 26 depends from independent claim 1. Claim 26, however, recites limitations already recited by claim 1. As such, claim 26 fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 12, 13, 16, 17, 21, 22, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over EP Pat. App. No. 3 070 550 A1 to Strohmenger et al., in view of Whitman, Lawrence E., et al. "Virtual reality: its usefulness for ergonomic analysis." Proceedings of the 2004 Winter Simulation Conference, 2004. Vol. 2. IEEE, 2004. (“Whitman”), further in view of U.S. Pat. App. Pub. No. 2005/0261884 A1 to Sakamoto et al. (“Sakamoto”).
Regarding independent claim 1, Strohmenger teaches the following limitations:
“A workflow improvement system.” Strohmenger teaches, in para. [0204], “Based at least in part on the results of the simulation of the industrial automation system, via the modified model, the model management component can determine whether the simulated operation of the simulated industrial automation system, based on the modified model, indicates that the operation of the industrial automation system is deficient or sub-optimal, and/or can be improved, to facilitate determining whether operation of the industrial automation system can be improved.” The model management component that improves operation of the industrial automation system, in Strohmenger, reads on the claimed “workflow improvement system.”
“A model store configured to store a process model that is a computer-understandable and formalized model of a manufacturing process that comprises a series of ordered manufacturing process steps, the process model including a plurality of elements that are linked, directly or indirectly, to one another, each of the plurality of elements being one of a multiple different element types, the multiple different element types including an action type, an object type, and an actor type.” Strohmenger teaches, in para. [0053], “the model 204 of the industrial automation system 206 (e.g., which can be an updated model when the industrial automation system 206 has been modified) that can be stored in the data store 218.” Strohmenger teaches, in para. [0056], “To facilitate generating a model 104 that can correspond to and be associated with (e.g., can interact or be interfaced with) the industrial automation system 106, the model management component 120 can access the data store 118 (e.g., cloud-based data store) to obtain a set of data relating to the industrial automation system 106 and/or another industrial automation system (e.g., another system comprising an industrial device(s), process(es), and/or asset(s) that can be the same or similar to an industrial device(s) 110, process(es) 112, and/or asset(s) 114 of the industrial automation system 106). The set of data can comprise information relating to, for example, the respective properties, characteristics, functions, configurations, etc., of respective industrial devices 110, industrial processes 112, other industrial assets 114, or network-related devices of the network component 116; or the configuration of industrial devices 110, industrial processes 112, and/or other industrial assets 114 in relation to each other.”  The data store that stores the model of the industrial automation system in Strohmenger reads on the claimed “model store configured to store a process model that is a computer-understandable and formalized model of a manufacturing process.” The processes of the industrial automation system in Strohmenger reads on the claimed “manufacturing process that comprises a series of ordered manufacturing process steps.” The model including elements representing related industrial devices and processes performed thereby in Strohmenger reads on the claimed “process model including a plurality of elements that are linked, directly or indirectly, to one another, each of the plurality of elements being one of a multiple different element types, the multiple different element types including an action type, an object type, and an actor type.”
“A virtual reality model store configured to store model data for three-dimensional models that each correspond to different physical objects used in the manufacturing process, the three-dimensional models being used to create digital twins within a virtual environment for each of the different physical objects that are used in the manufacturing process.” Strohmenger teaches, in para. [0054], “the virtualization component 224 can generate a virtualized industrial automation system 226 that can virtualize (e.g., comprise virtualized versions of) the industrial devices 210, industrial processes 212, industrial assets 214, and network-related devices of the network component 216, etc., including virtualizing the respective features and configurations (e.g., respective functions, controls, parameters, settings, etc.) of the industrial devices 210, industrial processes 212, industrial assets 214, and network-related devices of the network component 216, etc., and virtualizing respective connections, interactions, or interrelationships (e.g., functional and/or geographical interrelationships) between respective industrial devices 210, industrial processes 212, industrial assets 214, and/or network-related devices of the network component 216, etc., to virtualize the configuration of the industrial automation system 206 to generate the corresponding virtualized industrial automation system 226.” Strohmenger teaches, in para. [0058], “The virtualized industrial automation system 226 generated and managed by the virtualization component 224 can be or can comprise a multi-dimensional virtualized industrial automation system that can provide multi-dimensional virtualized views (e.g., 3-D views or 2-D views) of the industrial automation system 206, or a portion thereof, from various visual perspectives.” Strohmenger teaches, in para. [0058], “the modeler component 202 and/or the virtualization component 224 can leverage the rich set of historical and live data (e.g., industrial-automation-system-related data and other data) that can be collected in the cloud (e.g., via the collection component 208) to create interactive, multi-dimensional (e.g., 3-D, 2-D) models (e.g., interactive models), virtualizations, or other interactive virtualizations (e.g., a dashboard virtualization) of a user's plant environment (e.g., the portion of the plant relevant to the user's role or job at the plant) that can facilitate remote (virtualized) viewing, interaction with, and/or control of industrial devices 210, industrial processes 212, industrial assets 214, network-related devices of the network component 216, etc.” Strohmenger teaches, in para. [0059], “the user can be immersed (e.g., visually and/or audially) within the multi-dimensional (e.g., 3-D) virtualized industrial automation system 226 associated with an industrial automation system 206 such that the user can experience (e.g., visually or audially) or interact with the multi-dimensional (e.g., 3-D) virtualized industrial automation system 226 in a manner similar to if the user was in the plant viewing the industrial automation system 206.” Strohmenger teaches, in para. [0062], “The virtualization component 224 can store the virtualized industrial automation system 226 in the data store 218 (e.g., cloud-based data store).” Strohmenger teaches, in para. [0121], “The cloud services 512 can include, but are not limited to,” “data storage,” “generation and management of a model(s) of an industrial automation system(s) that can correspond to the industrial automation system(s), generation and management of a virtualized industrial automation system(s) that can correspond to an industrial automation system(s).” The cloud, virtualization component, and/or related data stores for the virtualized industrial automation system of Strohmenger read(s) on the claimed “virtual reality model store configured to store model data for three-dimensional models.” The virtualized industrial automation system including virtualized industrial devices, industrial processes, industrial assets, etc., in Strohmenger, reads on the claimed “three-dimensional models that each correspond to different physical objects used in the manufacturing process.” The creation of interactive 3-D representations of elements in the virtualized industrial automation system in Strohmenger reads on the claimed “, the three-dimensional models being used to create digital twins within a virtual environment for each of the different physical objects that are used in the manufacturing process.”
“A concept map configured to store a plurality of concept records that each include 1) a reference to a virtual concept of one of the different physical objects modeled within the virtual environment, and 2) a reference to a manufacturing process concept that is based on an element within the formalized version of the manufacturing process, wherein each one of the plurality of concept records is a mapping between counterpart concepts defined within the virtual reality model store and the model store.” Strohmenger teaches, in para. [0053], “To facilitate generating the virtualized industrial automation system 226, the virtualization component 224 can utilize the model 204 of the industrial automation system 206 (e.g., which can be an updated model when the industrial automation system 206 has been modified) that can be stored in the data store 218 or provided by the modeler component 202. Additionally or alternatively, the virtualization component 224 can monitor or track the operation of the industrial automation system 206, including monitoring and tracking the respective operations of respective industrial devices 210, industrial processes 212, industrial assets 214, and/or network-related devices of the network component 216 based at least in part on information (e.g., industrial-automation-system-related information) collected by the collection component 208 and/or stored in the data store 218. The virtualization component 224 can generate and manage the virtualized industrial automation system 226 that can correspond to the industrial automation system 206 based at least in part on the model 204 and/or data obtained from the industrial automation system 206.” The combined contents of the virtualization component, data store, and model of Strohmenger reads on the claimed “concept map configured to store a plurality of concept records.” The virtualized industrial devices and/or industrial assets in the virtualized industrial automation system of Strohmenger read on the claimed “reference to a virtual concept of one of the different physical objects modeled within the virtual environment.” The virtualized industrial processes in the virtualized industrial automation system of Strohmenger read on the claimed “reference to a manufacturing process concept that is based on an element within the formalized version of the manufacturing process.” Any relationships or linkages between data elements of the virtualized industrial automation system and the model of the industrial automation system of Strohmenger reads on the claimed “wherein each one of the plurality of concept records is a mapping between counterpart concepts defined within the virtual reality model store and the model store.”
“At least one processor and a memory including instructions that are executable by the at least one processor to control the workflow improvement system.” Strohmenger teaches, in para. [0221], “Computers and servers include one or more processors-electronic integrated circuits that perform logic operations employing electric signals-configured to execute instructions stored in media.”
“Execute a simulation of the manufacturing process within the virtual environment based on a combination of the model data stored in the virtual reality model store and physical actions performed by a user while the simulation is executing.” Strohmenger teaches, in para. [0054], “The virtualization component 224 can generate and manage the virtualized industrial automation system 226 that can correspond to the industrial automation system 206 based at least in part on the model 204 and/or data obtained from the industrial automation system 206.” Strohmenger teaches, in para. [0058], “the modeler component 202 and/or the virtualization component 224 can leverage the rich set of historical and live data (e.g., industrial-automation-system-related data and other data) that can be collected in the cloud (e.g., via the collection component 208) to create interactive, multi-dimensional (e.g., 3-D, 2-D) models (e.g., interactive models), virtualizations, or other interactive virtualizations (e.g., a dashboard virtualization) of a user's plant environment (e.g., the portion of the plant relevant to the user's role or job at the plant) that can facilitate remote (virtualized) viewing, interaction with, and/or control of industrial devices 210, industrial processes 212, industrial assets 214, network-related devices of the network component 216, etc., on the plant floor of the industrial automation system 206.” Strohmenger teaches, in para. [0059], “the user can be immersed (e.g., visually and/or audially) within the multi-dimensional (e.g., 3-D) virtualized industrial automation system 226 associated with an industrial automation system 206 such that the user can experience (e.g., visually or audially) or interact with the multi-dimensional (e.g., 3-D) virtualized industrial automation system 226 in a manner similar to if the user was in the plant viewing the industrial automation system 206, wherein the user can use controls (e.g., provided by the virtualization service or application) provided on the communication device 228 to virtually walk around through and interact with the virtualized industrial automation system 226 to facilitate remotely interacting with the industrial automation system 206.” Generating of the virtualized industrial automation system to immerse the user in the 3-D environment, and allowing the user to interact with elements of the virtualized industrial automation system, in Strohmenger, reads on the claimed “execute a simulation of the manufacturing process within the virtual environment.” Using the model to generate the virtualized industrial automation system and facilitate user interaction with the elements thereof, in Strohmenger, reads on the claimed “execute a simulation” “based on a combination of the model data stored in the virtual reality model store and physical actions performed by a user while the simulation is executing.”
“Select an element from the process model by processing the plurality of data records in combination with the concept map and determine how the physical actions performed by the user during the simulation map onto the selected element from the process model.” Strohmenger teaches, in para. [0067], “The modeler component 202 can update the model 204 in response to the user interactions with the virtualized industrial automation system 226 and in response to the data relating to the operational response of the industrial automation system 206 based at least in part on the user interactions with the virtualized industrial automation system 226. Additionally or alternatively, the virtualization component 224 can update the virtualized industrial automation system 226 in response to the model 204 being updated, and/or in response to the user interactions with the virtualized industrial automation system 226 and in response to the data relating to the operational response of the industrial automation system 206 based at least in part on the user interactions with the virtualized industrial automation system 226.” The identifying of elements of the model to update based on interactions by the user with elements of the virtualized industrial automation system, in Strohmenger, reads on the claimed “select an element from the process model by processing the plurality of data records in combination with the concept map.” The modifying of the elements of the model based on the interactions of the user with the virtualized industrial automation system, in Strohmenger, reads on the claimed “determine how the physical actions performed by the user during the simulation map onto the selected element from the process model.”
“Wherein further simulations are executed with the updated version of the process model of the manufacturing process.” Strohmenger teaches, in para. [0067], “The modeler component 202 can update the model 204 in response to the user interactions with the virtualized industrial automation system 226 and in response to the data relating to the operational response of the industrial automation system 206 based at least in part on the user interactions with the virtualized industrial automation system 226. Additionally or alternatively, the virtualization component 224 can update the virtualized industrial automation system 226 in response to the model 204 being updated, and/or in response to the user interactions with the virtualized industrial automation system 226 and in response to the data relating to the operational response of the industrial automation system 206 based at least in part on the user interactions with the virtualized industrial automation system 226.” Use of the updated model in Strohmenger reads on the claimed “further simulations are executed with the updated version of the process model of the manufacturing process.”
“A business process management computer system that includes at least one hardware processor that is configured to execute the updated version of the process model to automatically control at least some elements of the manufacturing process.” FIG 1 of Strohmenger shows elements that read on the claimed “business process management computer system that includes at least one hardware processor.” Strohmenger teaches, in para. [0054], “The virtualization component 224 can generate and manage the virtualized industrial automation system 226 that can correspond to the industrial automation system 206 based at least in part on the model 204 and/or data obtained from the industrial automation system 206.” Strohmenger teaches, in para. [0064], “The user can input information (e.g., user input, such as gestures (e.g., gestures on a touch screen), keystrokes, mouse clicks, selections, voice commands, etc., of the user) to the user's communication device 228 to facilitate manipulating the virtualized control of the virtualized industrial automation system 226 presented by (e.g., displayed on) the user's communication device 228 to facilitate adjusting the virtualized control, which can facilitate adjusting the corresponding control of the industrial automation system 206.” Use of an updated model to generate an updated virtualized industrial automation system for controlling the industrial automation system in Strohmenger reads on the claimed “execute the updated version of the process model to automatically control at least some elements of the manufacturing process.”
Whitman teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by Strohmenger:
“Based on physical measurements of body movements of the user during the simulation, generate a plurality of data records that each indicate 1) a movement path or position that is based on the physical measurements of body movements, 2) a virtual object that is being interacted with in correspondence with the body movements, and 3) a timestamp.” Strohmenger teaches, in para. [0063], “the virtualization component 224 can monitor the user's location (e.g., in relation to the industrial automation system 206), and interactions and behavior of the user in relation to the industrial automation system 206 or associated virtualized industrial automation system 226, to facilitate remote interaction with and/or control of (e.g., gesture-based interaction with and/or control of) the industrial devices 210, industrial processes 212, industrial assets 214, and/or network-related devices of the network component 216, etc., of the industrial automation system 206 via the communication device 228 of the user and the cloud platform.” Strohmenger teaches, in para. [0155], “the cloud gateway component 908 can perform preprocessing on the gathered data prior to migrating the data to the cloud platform (e.g., time stamping, filtering, formatting, normalizing, summarizing, compressing, etc.). The collected and processed data can be pushed (e.g., transmitted) to the cloud platform as cloud data 904 via cloud gateway component 908. Once migrated to the cloud platform, the cloud-based modeler system or virtualization system can classify the data.” The monitoring of user behavior while using the virtualized industrial automation system, for controlling the industrial device, in Strohmenger, reads on the claimed “based on” “body movements of the user during the simulation, generate a plurality of data records.” Monitored changes in the user’s location, monitored interactions with virtual industrial devices, and time stamping data associated with the industrial device interacted with by the user, in Strohmenger, reads on the claimed “data records that each indicate 1) a movement path or position that is based on the” “body movements, 2) a virtual object that is being interacted with in correspondence with the body movements, and 3) a timestamp.” Whitman teaches, in Section 3.4, “There were nine dependant variables collected from the LMM in each of the two tasks. These are lateral range, sagittal range, twisting angle, maximum lateral velocity, maximum sagittal velocity, maximum twist velocity, maximum lateral acceleration, maximum sagittal acceleration and maximum twist acceleration. There are three boxes. For each box and each dependent variable, a paired t-test analysis was performed to determine if there was a significant difference in data sets between real and VR for that particular independent variable.” The variables in Whitman read on the claimed “physical measurements of body movements.” In addition, see the deg/sec values in Table 1 of Whitman.
Whitman describes the use of virtualization in multiple forms including immersion VR (see Section 2.1), similar to the claimed invention and to Strohmenger. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the immersion-based virtualization and monitoring of user interactions of Strohmenger, to include the equipment, procedures, and statistical analysis of Whitman (see Sections 3.2-3.4), so the virtual environments can be used for ergonomic analysis purposes in addition to other purposes, as taught by Whitman (see Section 4).
Sakamoto teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Strohmenger and Whitman:
“Based on which element from the process model is selected, annotate the selected element of the process model with annotation data that is based on the physical measurements of the physical actions performed by the user during the simulation, wherein the annotation data includes: 1) at least one timestamp from the generated plurality of data records, and 2) at least one action that is based at least in part on the movement path or position indicated in at least one of the plurality of data records.” As explained above, Strohmenger teaches elements that read on the claimed “based on which element from the process model is selected,” updated “the selected element of the process model with” “data that is based on the” “physical actions performed by the user during the simulation, wherein the” “data includes: 1) at least one timestamp from the generated plurality of data records, and 2) at least one action that is based at least in part on the movement path or position indicated in at least one of the plurality of data records.” Strohmenger also teaches, in para. [0084], “A virtual note can be employed, for example, to tag a problem or abnormal operating condition associated with the portion of the industrial automation system 206.” Strohmenger also teaches, in para. [0086], “the modeler component 202 can access the virtual note. The model management component 220 can analyze the information (e.g., industrial-automation-system-related data) contained in the virtual note and can accordingly update the model 204 based at least in part on the information contained in the virtual note.” As explained above, Whitman teaches elements that read on the claimed “physical measurements of the physical actions.” Sakamoto teaches, in para. [0053], elements of a “Step S12” including “the annotation unit 12 of the control circuit 10 annotates each object included in the UML class map generated by the UML model generation unit 11.” Sakamoto teaches, in para. [0061], “the feedback control unit 17 of the control circuit 10 updates the performance index to be stored in the profile 20a with the changed performance index. After the completion of this process, the flow moves to the process in Step S12.” The annotating of objects of the model, performed by the annotation unit in Sakamoto, reads on the claimed “annotate the selected element of the process model with annotation data.” The use of the annotation unit of Sakamoto to update the model of Strohmenger, based on virtually-noted abnormal operating conditions in Strohmenger, wherein the operating conditions include the physical measurements in Whitman, reads on the claimed “annotation data includes” the “at least one timestamp” and “at least one action.”
“Detect, based on the annotated data that is associated with the selected element of the process model, anomalous behavior in the executed simulation of the manufacturing process.” See the passages of Strohmenger, Whitman, and Sakamoto from the immediately preceding bullet point. The identification of annotations to the model per the teachings of Sakamoto, when applied to the updating the model to reflect the virtually-noted abnormal operating conditions of Strohmenger, reads on the claimed “detect, based on the annotated data that is associated with the selected element of the process model, anomalous behavior in the executed simulation of the manufacturing process.”
“Based on detection of anomalous behavior by using the annotation data that is annotated onto the selected element of the process model, modify the computer-understandable and formalized version of the manufacturing process to add a new element to the plurality of elements of the process model so that the new element is linked to at least one existing element of the plurality of elements of the process model.” Strohmenger teaches, in para. [0067], “The modeler component 202 can update the model 204 in response to the user interactions with the virtualized industrial automation system 226 and in response to the data relating to the operational response of the industrial automation system 206 based at least in part on the user interactions with the virtualized industrial automation system 226. Additionally or alternatively, the virtualization component 224 can update the virtualized industrial automation system 226 in response to the model 204 being updated, and/or in response to the user interactions with the virtualized industrial automation system 226 and in response to the data relating to the operational response of the industrial automation system 206 based at least in part on the user interactions with the virtualized industrial automation system 226.” Strohmenger teaches, in para. [0084], “A virtual note can be employed, for example, to tag a problem or abnormal operating condition associated with the portion of the industrial automation system 206, for use as a shift report (e.g., from a user on one work shift to another user on the next work shift to facilitate providing desired information to the other user on the next shift), to remind the user (or another user(s)) of something in connection with that portion of the industrial automation system 206, to notify another user(s) that some work task (e.g., maintenance, repair, or replacement task, etc.) is to be performed in connection with that portion of the industrial automation system 206.” Strohmenger teaches, in para. [0086], “the modeler component 202 can access the virtual note. The model management component 220 can analyze the information (e.g., industrial-automation-system-related data) contained in the virtual note and can accordingly update the model 204 based at least in part on the information contained in the virtual note.” The remedying of abnormal operating conditions, and the subsequent updating of the model based thereon, of Strohmenger, reads on the claimed “based on detection of anomalous behavior by using the” “data” of “the selected element of the process model, modify the computer-understandable and formalized version of the manufacturing process to add a new element to the plurality of elements of the process model so that the new element is linked to at least one existing element of the plurality of elements of the process model.” Sakamoto teaches, in para. [0053], elements of a “Step S12” including “the annotation unit 12 of the control circuit 10 annotates each object included in the UML class map generated by the UML model generation unit 11.” The application of the annotating of Sakamoto to the updating of the model in Strohmenger, reads on the claimed “by using the annotation data this is annotated onto the selected element of the process model.”
Sakamoto describes modeling that can be used in a wide variety of contexts, including applications to a system (e.g., a business process) (see abstract and para. [0004]), similar to the claimed invention and to the combination of Strohmenger and Whitman. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the process of virtually-noting abnormal operating conditions, and applying the virtual notes to the model to update the model, of the combination of Strohmenger and Whitman, to include the repetitive annotating of the objects of the model of Sakamoto, to facilitate a model-optimizing feedback loop, as taught by Sakamoto (see FIG. 2).
Regarding claim 5, the combination of Strohmenger, Whitman, and Sakamoto teaches the following limitations:
“The system of claim 1, wherein the system is further controllable by the at least one processor to suggest process improvements for, and/or perform process improvements in, subsequent virtual executions and/or subsequent real-world performance of the manufacturing process.” Strohmenger teaches, in para. [0128], “the detector component 608 can track and detect operation of the industrial automation system, including tracking use of industrial assets (e.g., maintenance, wear and tear, repair, etc., of respective industrial assets) of the industrial automation system. This can facilitate determining when the respective industrial assets are to be replaced or repurchased in connection with an industrial automation system at an industrial facility.” The replacement of industrial assets in Strohmenger reads on the claimed “process improvements.”
Regarding claim 6, the combination of Strohmenger, Whitman, and Sakamoto teaches the following limitations:
“The system of claim 1, wherein each process step in the manufacturing process is classified as being one of a manual step and an automatic step, and wherein a virtual reality control system is configured to control, as part of the executed simulation, the execution so as to simulate process steps that are classified as being automatic steps and enable the user to perform process steps that are classified as being manual steps.” Strohmenger teaches, in para. [0055], “the virtualization component 224 can generate a virtualized industrial automation system 226 that can virtualize (e.g., comprise virtualized versions of) the industrial devices 210, industrial processes 212, industrial assets 214, and network-related devices of the network component 216, etc., including virtualizing the respective features and configurations (e.g., respective functions, controls, parameters, settings, etc.) of the industrial devices 210, industrial processes 212, industrial assets 214, and network-related devices of the network component 216, etc., and virtualizing respective connections, interactions, or interrelationships (e.g., functional and/or geographical interrelationships) between respective industrial devices 210, industrial processes 212, industrial assets 214, and/or network-related devices of the network component 216, etc., to virtualize the configuration of the industrial automation system 206 to generate the corresponding virtualized industrial automation system 226.” The implementing of industrial processes using the industrial devices in the virtualized industrial automation system of Strohmenger reads on the claimed “wherein each process step in the manufacturing process is classified as being” “an automatic step, and wherein a virtual reality control system is configured to control, as part of the executed simulation, the execution so as to simulate process steps that are classified as being automatic steps.” Whitman teaches, in Section 3.3, “moving three boxes from one table to another.” Such acts of Whitman read on the claimed “wherein each process step in the manufacturing process is classified as being” “a manual step” “and wherein a virtual reality control system is configured to control, as part of the executed simulation, the execution so as to” “enable the user to perform process steps that are classified as being manual steps.”
Regarding claim 7, the combination of Strohmenger, Whitman, and Sakamoto teaches the following limitations:
“The system of claim 6, wherein the virtual reality control system includes at least one physical sensor attachable to the user and configured to obtain biometric data of the user, at least one camera configured to track movement of the user during the simulation, and at least one user interface device configured to enable the user to interact with the virtual environment, and wherein receivable output includes data from the at least one physical sensor, the at least one camera, and the at least one user interface device.” Whitman teaches, in Section 3.2, “The equipment used while performing the tasks included: the lumbar motion monitor (LMM), the head mounted display (HMD), and the motion capture system.” Whitman teaches, in Section 3.3, “Figure 4 shows a participant wearing the motion capture suit and the HMD and LMM. Note that there were nine cameras used for capturing motion and the screens are for the observers use only as the participant views the world through the HMD.” The LMM in Whitman reads on the claimed “physical sensor attachable to the user and configured to obtain biometric data of the user,” the cameras in Whitman read on the claimed “at least one camera configured to track movement of the user during the simulation,” and the HMD in Whitman reads on the claimed “at least one user interface device configured to enable the user to interact with the virtual environment.” Operation of the LMM, HMD, and cameras in Whitman reads on the claimed “wherein receivable output includes data from the at least one physical sensor, the at least one camera, and the at least one user interface device.”
Regarding claim 12, the combination of Strohmenger, Whitman, and Sakamoto teaches the following limitations:
“The system of claim 1, wherein the system is further controllable by the at least one processor to build the concept map by extracting process concepts from the process model and virtual reality concepts from the virtual reality model store.” Strohmenger teaches, in para. [0067], “The modeler component 202 can update the model 204 in response to the user interactions with the virtualized industrial automation system 226 and in response to the data relating to the operational response of the industrial automation system 206 based at least in part on the user interactions with the virtualized industrial automation system 226. Additionally or alternatively, the virtualization component 224 can update the virtualized industrial automation system 226 in response to the model 204 being updated, and/or in response to the user interactions with the virtualized industrial automation system 226 and in response to the data relating to the operational response of the industrial automation system 206 based at least in part on the user interactions with the virtualized industrial automation system 226.” The updating of the virtualized industrial automation system, model, and industrial automation system, in response to updates being performed on one or more of the group, including updating relationships between elements of each, reads on the claimed “build the concept map by extracting process concepts from the process model and virtual reality concepts from the virtual reality model store.” In one interpretation of Strohmenger, the collection component, modeler component, virtualization component, and data store (see FIG. 2) read on the claimed “concept map” by linking the industrial automation system, model, and virtualized industrial automation system.
Regarding claim 13, the combination of Strohmenger, Whitman, and Sakamoto teaches the following limitations:
“The system of claim 12, wherein extracted virtual concepts include types and actions.” Strohmenger teaches, in para. [0055], “the virtualization component 224 can generate a virtualized industrial automation system 226 that can virtualize (e.g., comprise virtualized versions of) the industrial devices 210, industrial processes 212, industrial assets 214, and network-related devices of the network component 216, etc., including virtualizing the respective features and configurations (e.g., respective functions, controls, parameters, settings, etc.) of the industrial devices 210, industrial processes 212, industrial assets 214, and network-related devices of the network component 216, etc., and virtualizing respective connections, interactions, or interrelationships (e.g., functional and/or geographical interrelationships) between respective industrial devices 210, industrial processes 212, industrial assets 214, and/or network-related devices of the network component 216, etc., to virtualize the configuration of the industrial automation system 206 to generate the corresponding virtualized industrial automation system 226.” The virtualized industrial devices of Strohmenger read on the claimed “types” and the virtualized industrial processes of Strohmenger read on the claimed “actions.”
Regarding independent claim 16, while the claim is of different scope relative to independent claim 1, the claim recites limitations similar to the limitations recited by claim 1. Claim 16 is, therefore, also rejected under 35 USC 103, based on the combination of Strohmenger, Whitman, and Sakamoto, for at least the same reasons as claim 1.
Regarding claims 17, 21, and 22, while the claims are of different scope relative to claims 1, 6, and 7, the claims recite limitations similar to the limitations recited by claims 1, 6, and 7. Claims 17, 21, and 22 are, therefore, also rejected under 35 USC 103, based on the combination of Strohmenger, Whitman, and Sakamoto, for at least the same reasons as claims 1, 6, and 7.
Regarding claim 26, the claim recites limitations similar to those already recited in independent claim 1. Claim 26 is, therefore, rejected under 35 USC 103, based on the combination of Strohmenger, Whitman, and Sakamoto, for the same reasons as claim 1.
Regarding claim 27, the combination of Strohmenger, Whitman, and Sakamoto teaches the following limitations:
“The workflow improvement system of claim 1, wherein the instructions further comprise instructions that are executable by the at least one processor to control the workflow improvement system to at least output, to a display screen that is coupled to the at least one processor, the process model for display thereon.” Strohmenger teaches, in para. [0115], “For example, the model management component 120 or virtualization component 224 can generate a hybrid modeled or virtualized view that can be can be a picture-in-picture (PIP) view, wherein the first modeled or virtualized view can cover a larger portion of the display screen of the communication device (e.g., 228) and the second modeled or virtualized view can cover a relatively smaller portion of the display screen of the communication device.” Strohmenger teaches, in para. [0183], “At 1510, the model of the industrial automation system can be provided (e.g., communicated, presented), for example, to a communication device of a user. The modeler component can provide the model of the industrial automation system, or a virtualized industrial automation system based on the model, to the communication device of the user.” The displaying of modeled views on display screens of communication devices, in Strohmenger, reads on the claimed “instructions that are executable by the at least one processor to control the workflow improvement system to at least output, to a display screen that is coupled to the at least one processor.” The model, in Strohmenger, reads on the claimed “process model.” Displaying the modeled view via the communication device, either with or without the virtualized view via PIP, in Strohmenger, reads on the claimed “process model for display thereon.”
Regarding claim 28, the combination of Strohmenger, Whitman, and Sakamoto teaches the following limitations:
“The workflow improvement system of claim 1, wherein the model data, stored in the virtual reality model store, and the process model, stored in the model store, are different and independent from one another.” Strohmenger teaches, in para. [0008], “A virtualization component can generate a virtualized industrial automation system that can correspond to the industrial automation system based at least in part on the model. Instances where the virtualized industrial automation system is only based in part on the model, in Strohmenger, indicates that the modeler and model data are, at least to some extent, different and independent from the virtualization system and the virtualized industrial automation system data. In other words, the parts of the virtualization system and the virtualized industrial automation system data that are not based on the modeler and the model data, in Strohmenger, are examples of the things being different and independent from one another. Additionally or alternatively, with respect to FIG. 16, Strohmenger teaches, in para. [0191], “At 1610, the industrial automation system can be remotely interacted with (e.g., by the user via the virtualization component) to facilitate performing one or more tasks in connection with the industrial automation system, in response to the interaction with the virtualized industrial automation system by the user, based at least in part on the interaction information. The virtualization component can facilitate enabling the user to remotely interact with the industrial automation system based at least in part on the user's interaction with the virtualized industrial automation system to facilitate enabling the user to perform one or more tasks (e.g., work tasks) in connection with the industrial automation system. The tasks can comprise, for example, remote viewing of the industrial automation system via the viewing of the virtualized industrial automation system by the user, remotely controlling (e.g., remotely controlling operation of) the industrial automation system via the controlling (e.g., controlling operation) of the virtualized industrial automation system by the user, troubleshooting a problem with the industrial automation system remotely via the interaction with the virtualized industrial automation system by the user, remotely providing assistance in connection with the industrial automation system via the interaction with the virtualized industrial automation system by the user, and/or remotely performing other work tasks in connection with the industrial automation system via the interaction with the virtualized industrial automation system by the user.” With respect to FIG. 17, Strohmenger teaches, in para. [0195], “At 1706, a change to the industrial automation system can be detected (e.g., automatically or dynamically detected). The model management component can detect one or more changes to an industrial device, industrial process, other industrial asset, or network-related device of the industrial automation system. The one or more changes can comprise or related to, for example, a replacement of an industrial device, industrial asset, or network-related device, a modification of a connection or other relationship (e.g., functional or geographic relationship) between an industrial asset (e.g., industrial device, industrial process, or other industrial asset) and another component (e.g., another industrial asset, a network-related device), a modification of an industrial process, or a modification of a parameter(s) or configuration of an industrial asset or network-related device.” Strohmenger teaches, in para. [0199], “At 1714, the model can be modified to generate a modified model of the industrial automation system based at least in part on the results of the analysis of the information relating to the change to the industrial automation system and the model information.” Where user interaction with the virtualized industrial automation system, per FIG. 16 of Strohmenger, produces a modification to the industrial automation system, per FIG. 17 of Strohmenger, and culminates in modifying the model of the industrial automation system, per FIG. 17 of Strohmenger, there exists, for at least a period of time, differences between the virtualized industrial automation system and the model of the industrial automation system that are indicative of differences and independence between the two.
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmenger, in view of Whitman, further in view of Sakamoto, and further in view of U.S. Pat. No. 6,963,827 B1 to Elyea et al. (“Elyea”).
Regarding claim 2, Elyea teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Strohmenger, Whitman, and Sakamoto:
“The system of claim 1, wherein a rule set includes one or more rules configured to distinguish between first and second levels of anomalous behaviors, the first level of anomalous behavior corresponding to an action performed in the virtual environment that cannot actually be performed, the second level of anomalous behavior corresponding to an action performed in the virtual environment that can actually be performed but is being performed in the virtual reality environment in a manner outside of that which is expected.” As explained above, the combination of Strohmenger, Whitman, and Sakamoto teaches the claimed “action performed in the virtual environment.” Elyea teaches, “ergonomics computer 14 ensures that a simulated human subject is not asked to perform impossible or at least, ill-advised tasks.” (See col. 8, ll. 47 55.) The manner in which impossible tasks are delineated from ill-advised tasks in Elyea reads on the claimed “one or more rules.” The impossible and the ill-advised tasks in Elyea teach the claimed “first and second levels.” In another interpretation, excessive bending and improper techniques in Elyea teach the claimed “first and second levels.”
Elyea describes simulation systems and related processes (see abstract), similar to the claimed invention and to the combination of Strohmenger, Whitman, and Sakamoto. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the handling of abnormal operating conditions in the combination of Strohmenger, Whitman, and Sakamoto, to include the differentiation between types of impropriety associated with tasks of Elyea, as doing so allows a designer to quickly and easily determine whether newly defined or pre-existing tasks conform to ergonomic guidelines which would reduce exposure of workers to risk of injury, as taught by Elyea (see col. 9, ll. 24-31).
Regarding claim 18, while the claim is of different scope relative to claim 2, the claim recites limitations similar to the limitations recited by claim 2. Claim 18 is, therefore, also rejected under 35 USC 103, based on the combination of Strohmenger, Whitman, Sakamoto, and Elyea for at least the same reasons as claim 2.
Claims 8-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmenger, in view of Whitman, further in view of Sakamoto, and further in view of U.S. Pat. App. Pub. No. 10,222,860 B2 to Chen et al. (“Chen”).
Regarding claim 8, Chen teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Strohmenger, Whitman, and Sakamoto:
“The system of claim 7, wherein the system is further controllable by the at least one processor to derive a personal state of the user based on received output corresponding to data from the at least one physical sensor.” Chen teaches, “biometric sensors” “within wearable virtual reality hardware,” and “stress data may be collected using conductive bands or mounted pillow sensors attached to virtual reality hardware,” that read on the claimed “sensor” limitations. (See col. 4, ll. 3-5 and 14-20.) Chen teaches, “the computer system may be configured to execute operation 120 to determine a stress level of the user” that “may include the physical, emotional, and mental efforts, struggles, or tensions of a user.” (See col. 4, ll. 31-36.)
Chen describes a simulation system similar to the claimed invention and to the combination of Strohmenger, Whitman, and Sakamoto. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the monitoring hardware of the combination of Strohmenger, Whitman, and Sakamoto, to include the sensors of Chen, thereby providing additional user data for safety purposes, as taught by Chen. (See col. 4, ll. 55-57.)
Regarding claim 9, the combination of Strohmenger, Whitman, Sakamoto, and Chen teaches the following limitations:
“The system of claim 8, wherein the personal state includes physical and psychological states observed about and/or inferred from the user.” Chen teaches, “the computer system may be configured to execute operation 120 to determine a stress level of the user” that “may include the physical, emotional, and mental efforts, struggles, or tensions of a user.” (See col. 4, ll. 31-36.) The rationales for combining the teachings of Chen with those of the other cited references, as set forth in the rejection of claim 8 above, also apply to this rejection of claim 9.
Regarding claim 10, the combination of Strohmenger, Whitman, Sakamoto, and Chen teaches the following limitations:
“The system of claim 8, wherein the rule set includes at least one rule programmed to take into account a personal state of a user.” Chen teaches, “the computer system may determine a threshold stress level for the user,” which reads on the claimed “rule.” (See col. 4, ll. 52-59.) The rationales for combining the teachings of Chen with those of the other cited references, as set forth in the rejection of claim 8 above, also apply to this rejection of claim 10.
Regarding claim 11, the combination of Strohmenger, Whitman, Sakamoto, and Chen teaches the following limitations:
“The system of claim 8, wherein the rule set includes at least one rule programmed to take into account a personal state of a human user and baseline data for that human user and/or a group of human users.” Chen teaches, “the computer system may determine a threshold stress level for the user,” which teaches the claimed “rule.” (See col. 4, ll. 52-59.) The rationales for combining the teachings of Chen with those of the other cited references, as set forth in the rejection of claim 8 above, also apply to this rejection of claim 11.
Regarding claim 23, while the claim is of different scope relative to claims 8 and 9, the claims recite limitations similar to the limitations recited by claims 8 and 9. Claim 23 is, therefore, also rejected under 35 USC 103, based on the combination of Strohmenger, Whitman, Sakamoto, and Chen, for at least the same reasons as claims 8 and 9.
Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmenger, in view of Whitman, further in view of Sakamoto, and further in view of U.S. Pat. App. Pub. No. 2018/0046956 A1 to Marcu et al. (“Marcu”).
	Regarding claim 14, the combination of Strohmenger, Whitman, and Sakamoto teaches the following limitations:
“The system of claim 1, wherein detection of anomalous behavior is based on associated start and end timestamps, as well as associated (a) movements and/or (b) biometric data.” Strohmenger teaches, in para. [0155], “preprocessing on the gathered data prior to migrating the data to the cloud platform (e.g., time stamping, filtering, formatting, normalizing, summarizing, compressing, etc.).” The time stamping in Strohmenger reads on the claimed “wherein detection of anomalous behavior is based on associated” “timestamps.” Whitman teaches, in Section 3.2, “The equipment used while performing the tasks included: the lumber motion monitor (LMM), the head mounted display (HMD), and the motion capture system.” Use of the monitoring equipment of Whitman reads on the claimed “wherein detection of anomalous behavior is based on” “associated (a) movements and/or (b) biometric data.”
	Marcu teaches limitations below of claim 14 that do not appear to be explicitly taught in their entirety by the combination of Strohmenger, Whitman, and Sakamoto:
The claimed “timestamps” including “start and end timestamps.” Marcu teaches, “Data collected by monitoring agents may” “be represented as one or more streams of steps,” and that a “step belonging to a stream comprising steps performed as part of an interaction with an instance of a software system may be associated with one or more values,” such as “a time the step was performed [(]a timestamp),” which “may refer to” “the time the step began and/or the time the step ended.” (See paras. [0366] and [0371].) Marcu teaches, “a warning module” “determines whether the stream comprises a certain sequence of steps that corresponds to a prefix of an unsuccessful execution of a BP.” (See abstract.) The timestamps in Marcu read on the claimed “start and end timestamps.”
	Marcu describes a system for monitoring business processes (including manufacturing—see para. [0326]), similar to the claimed invention and to the combination of Strohmenger, Whitman, and Sakamoto. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the timestamping of the combination of Strohmenger, Whitman, and Sakamoto, to include the timestamp information of Marcu, for purposes of more clearly identifying time characteristics of those events or steps, as taught by Marcu (see para. [0371]).
	Regarding claim 24, while the claim is of different scope relative to claim 14, the claim recites limitations similar to the limitations recited by claim 14. Claim 24 is, therefore, also rejected under 35 USC 103, based on the combination of Strohmenger, Whitman, Sakamoto, and Marcu, for at least the same reasons as claim 14.

Response to Arguments
On pp. 11-15 of the Amendment, the applicant argues for reconsideration and withdrawal of the previously-asserted claim rejections under 35 USC 103. The examiner finds the arguments unpersuasive. Accordingly, the claim rejections under 35 USC 103 are being maintained. Each of the applicant’s arguments is addressed in the paragraphs below.
The applicant argues, on p. 12 of the Amendment, “However, this disclosure from Strohmenger does not relate to the claimed features because there is no discussion of: 1) having the model 204 (which the Office Action maps to the claimed process model) be executed; or 2) have model 204 ‘automatically control at least some elements of the manufacturing process’ as is required by claim 1. Rather what Strohmenger appears to discuss is simply recording user input and using that to, for example, ‘facilitate controlling the operation of the industrial automation system.’ Paragraph 64. There is, however, no discussion of having the ‘model 204’ (and specifically and updated version of a model) actually control the manufacturing process for which the process model has modeled. None of the other relied upon references can cure this deficiency and thus Applicant respectfully submits that the claims are non-obvious over the relied upon references (or their alleged combination) for at least these reasons.” The examiner finds the arguments unpersuasive. Strohmenger teaches, in para. [0014], “The disclosed subject matter can comprise a cloud-based modeler component that can generate interactive models of industrial automation systems. An interactive model can facilitate remote viewing of, interaction with, troubleshooting of problems with, or optimization of industrial assets (e.g., industrial devices, industrial processes, or other industrial assets) and network-related devices of an industrial automation system.” Strohmenger teaches, in para. [0027], “The modeler component 102 can comprise a model management component 120 that can generate an interactive model(s) 104 of one or more industrial automation systems 106 (e.g., of an industrial plant environment(s)). In some implementations, the model management component 120 can facilitate providing cloud-based services (e.g., modeling services, troubleshooting services, optimization services, remote viewing or controlling services, and/or other cloud-based services) to users and an industrial automation system(s) 106. Users (e.g., operators, technicians, maintenance personnel, supervisors, information technology (IT) personnel, or other plant personnel) can interact with a model 104 (e.g., interactive model), or a virtualized industrial automation system generated based on the model 104, of an industrial automation system(s) to perform various work tasks, functions, and/or operations, etc. For instance, a user can interact with the model 104 or the corresponding virtualized industrial automation system to facilitate remote viewing of, interaction with, troubleshooting of problems with, controlling operation of, and/or optimization of industrial assets (e.g., industrial devices 110, industrial processes 112, other assets 114) or the network component 116 of the industrial automation system(s) 106.” The “model 204” in FIG. 2 of Strohmenger is analogous to the “model 104” in FIG. 1 of Strohmenger. As indicated in the cited passages above of Strohmenger, that model is an interactive model. Use of the interactive model, which is separate from the virtualized industrial automation system that is based on the interactive model, in Strohmenger, is an example of executing the model. Further, using the model to control operation of industrial assets, including industrial devices and processes, in Strohmenger, is an example of the model automatically controlling at least some elements of the manufacturing process. As such, Strohmenger teaches the elements of independent claim 1 that have been highlighted by the applicant. For at least this reason, the 35 USC 103 rejection based on the combination of Strohmenger, and the other cited references, is being maintained.
	The applicant argues, on p. 13 of the Amendment, “First, there is nothing taught or suggested in Strohmenger that ‘model 204’ is a ‘process model’ as claimed. Rather, Strohmenger appears to use model 204 to store the data that is then used to generate a virtual environment of the system. Accordingly, there is no disclosure that the data that makes up model 204 is a ‘process model’ because it does not model for a manufacturing process that ‘comprises a series of ordered manufacturing process steps’ as is set forth in the claims. Moreover, the term ‘process model’ is not used in Strohmenger and there is no teaching in Strohmenger that model 204 could be a process model — much less one that is composed of the features expressly required by the claims.” The examiner finds the arguments unpersuasive. Strohmenger teaches, in para. [0012], “An industrial automation system can comprise various industrial devices, industrial processes, other industrial assets, and network-related assets (e.g., communication network devices and software).” Strohmenger teaches, in para. [0014], “The disclosed subject matter can comprise a cloud-based modeler component that can generate interactive models of industrial automation systems.” Strohmenger teaches, in para. [0027], “The modeler component 102 can comprise a model management component 120 that can generate an interactive model(s) 104 of one or more industrial automation systems 106 (e.g., of an industrial plant environment(s)).” The relationship between elements of: (1) the interactive model, and (2) the industrial devices and industrial processes, in Strohmenger, is an example of the interactive model being a process model.” As such, Strohmenger teaches the elements of independent claim 1 that have been highlighted by the applicant. For at least this reason, the 35 USC 103 rejection based on the combination of Strohmenger, and the other cited references, is being maintained.
	The applicant argues, on p. 14 of the Amendment, “Second, the claims set forth two different model stores (‘a model store’ and ‘a virtual reality model store’) that each store separate and distinct pieces of data. The process model store stores data regarding a manufacturing process and the virtual reality model store stores data regarding three-dimensional models of different physical objects used in the manufacturing process. Strohmenger does not teach or suggest having two different model stores that store these two distinct and separate types of data. Rather, what Strohmenger discusses is simply having ‘model 204’ be used to store data that is used to generate a virtualized industrial automation system 226. There is no separate and distinct other storage of model data — especially for a process model as claimed.” The examiner finds the arguments unpersuasive. Strohmenger teaches, in para. [0006], “A modeler component can be employed to generate (e.g., create) the model. The model can be a multi-dimensional (e.g., three-dimensional (3-D) or two-dimensional (2-D)) model. Strohmenger teaches, in para. [0008], “A virtualization component can generate a virtualized industrial automation system that can correspond to the industrial automation system based at least in part on the model. The virtualized industrial automation system can be a multi-dimensional (e.g., 3-D or 2-D) virtualized industrial automation system that can present a multi-dimensional virtualized view (e.g., 3-D view or 2-D view) of an industrial automation system.” Strohmenger teaches, FIG. 7, separate “modeler system” and “virtualization system” components of the larger system. Strohmenger teaches, in para. [0062], “The virtualization component 224 can store the virtualized industrial automation system 226 in the data store 218 (e.g., cloud-based data store).” Elements of the modeler system that store data, in Strohmenger, are an example of a first model store, and elements of the virtualization system that store data, in Strohmenger, are an example of a second model store. FIG. 7 of Strohmenger shows the modeler system and the virtualization system are separate. Additionally or alternatively, referring to FIG. 2 of Strohmenger, the portion of the “data store 218” that stores the “model 204” is an example of the claimed “model store,” while the portion of the “data store 218” that stores the virtualized industrial automation system is an example of the claimed “virtual reality model store.” Instances where the virtualized industrial automation system is only based in part on the model, in Strohmenger, indicates that the modeler and model are, at least to some extent, distinct from the virtualization system and the virtualized industrial automation system. As such, Strohmenger teaches the elements of independent claim 1 that have been highlighted by the applicant. For at least this reason, the 35 USC 103 rejection based on the combination of Strohmenger, and the other cited references, is being maintained.
	The applicant argues, on p. 14 of the Amendment, “New dependent claim 27 sets forth that the ‘process model’ is output to a display. There is no teaching or suggestion that the model 204 is displayed. Thus, Applicant respectfully submits that dependent claim 27 is non-obvious over the current references (or their alleged combination) for this additional reason.” The examiner finds the contentions unpersuasive. Strohmenger teaches, in para. [0115], “For example, the model management component 120 or virtualization component 224 can generate a hybrid modeled or virtualized view that can be can be a picture-in-picture (PIP) view, wherein the first modeled or virtualized view can cover a larger portion of the display screen of the communication device (e.g., 228) and the second modeled or virtualized view can cover a relatively smaller portion of the display screen of the communication device.” Strohmenger teaches, in para. [0183], “At 1510, the model of the industrial automation system can be provided (e.g., communicated, presented), for example, to a communication device of a user. The modeler component can provide the model of the industrial automation system, or a virtualized industrial automation system based on the model, to the communication device of the user.” The model, in Strohmenger, reads on the claimed “process model.” Displaying the modeled view via the communication device, either with or without the virtualized view via PIP, in Strohmenger, is an example of the model being displayed.
	The applicant argues, on pp. 14 and 15 of the Amendment, “New dependent claim 28 sets forth that the data in the two model stores is “different and independent from one another.” In contrast, the virtualized industrial automation system that is discussed in Strohmenger (and which the Office Action maps to the claimed virtual reality model store) appears to entirely dependent on model 204 — i.e., because that virtual environment is generated from model 204 and accordingly it is not independent of model 204. Thus, Applicant respectfully submits that dependent claim 28 is non-obvious over the current references (or their alleged combination) for this additional reason.” The examiner finds the contentions unpersuasive. Strohmenger teaches, in para. [0008], “A virtualization component can generate a virtualized industrial automation system that can correspond to the industrial automation system based at least in part on the model. Instances where the virtualized industrial automation system is only based in part on the model, in Strohmenger, indicates that the modeler and model data are, at least to some extent, different and independent from the virtualization system and the virtualized industrial automation system data. In other words, the parts of the virtualization system and the virtualized industrial automation system data that are not based on the modeler and the model data, in Strohmenger, are examples of the things being different and independent from one another. Additionally or alternatively, with respect to FIG. 16, Strohmenger teaches, in para. [0191], “At 1610, the industrial automation system can be remotely interacted with (e.g., by the user via the virtualization component) to facilitate performing one or more tasks in connection with the industrial automation system, in response to the interaction with the virtualized industrial automation system by the user, based at least in part on the interaction information. The virtualization component can facilitate enabling the user to remotely interact with the industrial automation system based at least in part on the user's interaction with the virtualized industrial automation system to facilitate enabling the user to perform one or more tasks (e.g., work tasks) in connection with the industrial automation system. The tasks can comprise, for example, remote viewing of the industrial automation system via the viewing of the virtualized industrial automation system by the user, remotely controlling (e.g., remotely controlling operation of) the industrial automation system via the controlling (e.g., controlling operation) of the virtualized industrial automation system by the user, troubleshooting a problem with the industrial automation system remotely via the interaction with the virtualized industrial automation system by the user, remotely providing assistance in connection with the industrial automation system via the interaction with the virtualized industrial automation system by the user, and/or remotely performing other work tasks in connection with the industrial automation system via the interaction with the virtualized industrial automation system by the user.” With respect to FIG. 17, Strohmenger teaches, in para. [0195], “At 1706, a change to the industrial automation system can be detected (e.g., automatically or dynamically detected). The model management component can detect one or more changes to an industrial device, industrial process, other industrial asset, or network-related device of the industrial automation system. The one or more changes can comprise or related to, for example, a replacement of an industrial device, industrial asset, or network-related device, a modification of a connection or other relationship (e.g., functional or geographic relationship) between an industrial asset (e.g., industrial device, industrial process, or other industrial asset) and another component (e.g., another industrial asset, a network-related device), a modification of an industrial process, or a modification of a parameter(s) or configuration of an industrial asset or network-related device.” Strohmenger teaches, in para. [0199], “At 1714, the model can be modified to generate a modified model of the industrial automation system based at least in part on the results of the analysis of the information relating to the change to the industrial automation system and the model information.” Where user interaction with the virtualized industrial automation system, per FIG. 16 of Strohmenger, produces a modification to the industrial automation system, per FIG. 17 of Strohmenger, and culminates in modifying the model of the industrial automation system, per FIG. 17 of Strohmenger, there exists, for at least a period of time, differences between the virtualized industrial automation system and the model of the industrial automation system that are indicative of differences and independence between the two.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624